The only error assigned is the judgment overruling the motion for a new trial. The motion being based on the general grounds only, and an examination of the record disclosing that the evidence supports the verdict, and that the verdict has received the approval of the trial judge, the judgment refusing a new trial will not be disturbed. McPhail v.  State, 116 Ga. 599 (42 S.E. 1001); Bird v. State,  150 Ga. 749 (105 S.E. 298); Stafford v. State, 176 Ga. 845
(169 S.E. 110); Collins v. State, 193 Ga. 177
(17 S.E.2d 725).
Judgment affirmed. All the Justices concur.
                      No. 14930. SEPTEMBER 7, 1944.
Ulysses Gilbert was convicted without recommendation of the murder of Robert Horton, and was sentenced to death by electrocution. His motion for a new trial, containing the general grounds only, was overruled, and he excepted.
The State made out substantially the following case: The deceased and his wife, Charity Horton, together with their four-year-old child, were living in Houston County, although they were separated at the time of the crime. On that day the wife of the deceased had planned to go to Perry with the defendant. The defendant's car was parked in front of the store of Jack Ellis in Grovania, and while so parked, the wife of the deceased got in the car. The deceased went to the car on the side opposite the defendant, told his wife to get out, and started to open the car door. The defendant told the deceased to take his hands off the car, and getting out on the left-hand side of the car, went around to the side where the deceased was standing, and with a knife struck the deceased in the head with such violence as to break off the blade and leave it in the head of the deceased, killing him. *Page 221 
The deceased, in the meantime, made no effort to attack the defendant, and he had no weapon upon his person. He died in about twenty minutes, and the defendant fled to Florida, where he was arrested and brought back for trial. He introduced no evidence, but in his statement said that the deceased cursed him and ran his hand down in his pocket, and he thought that the deceased had a knife or a pistol, and he struck the deceased to protect himself.